                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:15-CR-00054-KDB-DSC

 UNITED STATES OF AMERICA,


    v.                                                          ORDER

 THAD RAY CRAWFORD,

                Defendant.


         THIS MATTER is before the Court on Defendant’s “Motion for Relief From a Judgment

By Correcting Pre-Sentence Investigation Report . . . .” (Doc. No. 24). Defendant requests the

Court “adjust his presentence report to redact out any such information by which Petitioner might

be barred or prevented from getting the credit and time off as reward for successful completion of

the R-DAP (‘Residential Drug Treatment’) Program.” Id. Specifically, Defendant wants the Court

to delete his “enhancement for dangerous chemicals, akin to the enhancements for firearms, past

violent acts in criminal history, and disqualifying prior convictions or conduct including things

considered as escapes[.]” Id.

         Defendant pleaded guilty to one count of possession with intent to distribute

methamphetamine and one count of possession of a firearm in furtherance of a drug trafficking

crime. (Doc. Nos. 3, 21). A Presentence Report (“PSR”) was filed on December 15, 2015, to which

Defendant made no objections to the information he now requests the Court to redact. See (Doc.

No. 13). Because Defendant was convicted of possession of a firearm in furtherance of a drug

trafficking crime, he did not receive any additional enhancement for possession of a firearm in his

offense level computation. See (Doc. No. 14 ¶ 16). At sentencing, the Court adopted the PSR and




         Case 5:15-cr-00054-KDB-DSC Document 25 Filed 07/26/21 Page 1 of 2
made only one additional comment/finding: “The Court accepts for informational purposes that

the defendant was in state custody for approximately two months, from May 23, 2015 through July

13, 2015.” (Doc. No. 22). Thus, Defendant’s PSR as adopted by the Court supports the information

Defendant now seeks to “adjust.” The Court declines to redact any portions from the PSR.

       IT IS THEREFORE ORDERED that Defendant’s “Motion for Relief From a Judgment

By Correcting Pre-Sentence Investigation Report . . . ,” (Doc. No. 24), is DENIED.



                                        Signed: July 26, 2021




      Case 5:15-cr-00054-KDB-DSC Document 25 Filed 07/26/21 Page 2 of 2
